 



Exhibit 10.3
(ANDREW LOGO) [c00247c0024701.gif]
STOCK OPTION AGREEMENT
ANDREW CORPORATION
LONG TERM INCENTIVE PROGRAM
     THIS AGREEMENT is made as of the ___day of ____________,          (the
“Grant Date”) between ANDREW CORPORATION, a Delaware corporation (the
“Company”), and (the “Optionee”).
WITNESSETH:
          WHEREAS, the Company adopted the Andrew Corporation Long Term
Incentive Plan (the “LTIP”) for the purpose of providing incentives to selected
key employees by making available to them opportunities to acquire shares of the
common stock, $.01 par value, of the Company (the “Common Stock”); and
     WHEREAS, the Compensation and Human Resources Committee of the Board of
Directors of the Company (the “Committee”) considers it desirable and in the
best interests of the Company that the Optionee be granted options to purchase
Common Stock.
     NOW THEREFORE, in consideration of these premises, the parties agree as
follows:
     1. Grant. The Company grants to the Optionee an option to purchase shares
of Common Stock at a price of $______ per share (the “Option Price”), on the
terms and subject to the conditions hereinafter set forth (the “Option”).
     2. Duration; Exercise. The duration of the Option shall be for the period
beginning on the Grant Date and continuing through the close of business on
_______________ (the “Option Period”). Except to the extent otherwise provided
in Section 3 and Section 6, this Option may be exercised with respect to 25% of
the shares of Common Stock awarded hereunder on each of the first, second, third
and fourth anniversaries of the Grant Date.
     3. Right to Exercise in Certain Events. Notwithstanding the provisions of
Section 2 to the contrary, but subject to Section 6, the Option shall be fully
exercisable if the Optionee’s employment terminates (1) due to Retirement or
Disability (as such terms are defined in the LTIP) after not less than six
months following the Grant Date, or (2) by reason of death. If the Optionee
terminates employment by reason of Retirement or Disability, the Option will be
exercisable for three years or, if earlier, until the end of the Option Period.
If the Optionee dies while employed by the Company or after terminating by
reason of Retirement or Disability, the Option will be exercisable by the
Optionee’s Beneficiary (as defined in the LTIP) until the earliest of one year
after death, three years after termination due to Retirement or Disability, or
the end of the Option Period. The Optionee may designate a person, trust or
other entity as the

-1-



--------------------------------------------------------------------------------



 



Optionee’s Beneficiary. No such designation, or any revocation or change
thereof, is effective unless made in writing on a form provided by the Committee
and delivered to the Committee prior to death. If the Optionee fails to properly
designate a Beneficiary or the Optionee’s Beneficiary fails to survive the
Optionee, then the Optionee’s Beneficiary will be the Optionee’s estate. If the
Optionee terminates employment for any reason other than Retirement, Disability
or death, the Option will be exercisable (to the extent vested at termination of
employment) until the earlier of three months after termination of employment or
the end of the Option Period, and any portion of the Option which is not vested
on such termination date shall be permanently forfeited. If the Optionee dies
during such period, the Optionee’s Beneficiary may exercise the Option (to the
extent vested and exercisable on the date of death) until the earlier of one
year after death or the end of the Option Period. In the event of a Change in
Control (as defined in the LTIP), the Option shall be fully vested and
exercisable during the 90 days immediately thereafter.
     4. Purchase of Option or Option Shares by Company. Following the death of
the Optionee, the Company may, but need not, upon the request of the holder of
the Option, purchase the Option prior to its exercise at a price equal to the
difference between the Fair Market Value, on the date of such request, of the
shares of Common Stock then subject to exercise and the Option Price for such
shares.
     5. Notice of Exercise. The Option, or any part of it, may be exercised
electronically in accordance with the on-line procedures established by our
stock option administrator. Information regarding the electronic exercise
process is available at www.retireonline.com or by contacting JP Morgan at
800-345-2345.
     6. Termination or Forfeiture of Option. (a) The Committee may forfeit this
Option at any time, regardless of whether the Option is vested or unvested at
such time (except if the Option has vested pursuant to a Change in Control), if
the Committee in its sole discretion determines that the Optionee has engaged in
any activity in competition with the Company, disclosed or misused the Company’s
confidential information or trade secrets, hired Company employees or solicited
them to terminate employment with the Company, or engaged in any other activity
or conduct that in the Committee’s sole discretion is harmful to the interests
of the Company. In addition to the foregoing, the Optionee agrees to pay the
Company the amount of any Option gain (net of any income taxes paid thereon)
realized by the Optionee from the prior exercise(s) of part or all of this
Option during the period beginning one year prior to the date of the Optionee’s
termination of employment and ending one year after the Optionee’s termination
of employment.
     (b) By accepting this Agreement, the Optionee consents to a deduction by
the Company from any amounts that it owes the Optionee pursuant to this
Agreement or any other plan, contract or agreement, to the extent of any amount
that the Optionee may owe the Company under subsection (a) above. Whether or not
the Company elects to make any such deduction, if the Company does not recover
the full amount owed by the Optionee, the Optionee agrees to immediately pay the
unpaid balance to the Company. The Company shall not be liable for any loss
incurred by the Optionee with respect to the exercise of the Option due to the
decrease of the Common Stock’s Fair Market Value pending final determination by
the Committee of whether the Optionee has engaged in any activity described in
subsection (a) above.

-2-



--------------------------------------------------------------------------------



 



     (c) The Option may not be exercised if such exercise could constitute a
violation of any applicable federal, state or other law or regulation.
     7. Rights Not Conferred. The Option shall not be affected by any change in
the nature of the Optionee’s employment so long as the Optionee continues to be
employed by the Company. Nothing contained in the LTIP or in the Option shall
confer upon the Optionee any right with respect to continuance of employment by
the Company or interfere in any way with the right of the Company to terminate
the employment of the Optionee at any time. The Optionee shall have none of the
rights of a stockholder with respect to the Option shares until full payment of
the Option Price and delivery of the certificate or certificates for such
shares.
     8. Option Not Assignable. The Option is not transferable or assignable, and
during the Optionee’s lifetime is exercisable only by the Optionee or by the
Optionee’s guardian or legal representative; provided that no provision herein
shall prevent the designation of a Beneficiary for the Option in the event of
the Optionee’s death.
     9. Adjustments. If and to the extent that the number of outstanding shares
of Common Stock shall be increased or reduced in the event of a merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
reverse stock split, spin-off, combination, repurchase or exchange of shares, or
similar corporate transaction, the number and kinds of shares subject to the
Option and the Option Price shall be proportionately adjusted by the Committee,
whose determination shall be conclusive; provided that any fractional share
resulting from an adjustment hereunder shall be rounded to the nearest whole
number.
     10. Option Subject to LTIP. The granting of the Option is being made
pursuant to the LTIP and the Option shall be exercisable only in accordance with
the applicable terms of the LTIP. The LTIP contains certain definitions,
restrictions, limitations and other terms and conditions all of which shall be
applicable to this Option. ALL OF THE PROVISIONS OF THE LTIP ARE INCORPORATED
HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE SAME MANNER AS
IF EACH AND EVERY SUCH PROVISION WERE FULLY SET OUT HEREIN. Should the LTIP
become void or unenforceable by operation of law or judicial decision, this
Agreement shall have no force or effect. Nothing set forth in this Agreement is
intended, nor shall any of its provisions be construed, to limit or exclude any
definition, restriction, limitation, or other term or condition of the LTIP as
is relevant to this Agreement and as may be specifically applied to it by the
Committee. In the event of a conflict in the provisions of this Agreement and
the LTIP, as a rule of construction the terms of the LTIP shall be deemed
superior and apply. The Optionee hereby acknowledges receipt of a copy of the
LTIP.
     11. Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.
Via On-Line Acceptance
 
Optionee’s Signature
ANDREW CORPORATION

         
By:
       
 
       
 
  Ralph E. Faison
President and Chief Executive Officer    

-4-